SUMNER, J.
Plaintiff has brought suit to recover damages in an action of negligence.
The jury 'brought in a verdict for the plaintiff in the sum of $500 and defendant has filed a motion for a new trial.
The plaintiff claims that he was standing at the corner of Vinton street and Broadway; that he looked up and down the street, saw no. machines, started to cross Broadway in *80prder to take a bus on the other side, apd when half way across, on the second car track, was struck by the automobile of the defendant. He varies his testimony as to the manner in which he crossed the street. At one ;time he says he walked fast and at another time he says he ran. He claims to have looked once while he was walking across. He was corroborated to some extent by a witness, Casalino, who said he saw him travel two or three feet and that he was fifteen feet away, in the middle of the street, when the automobile struck him. He says the plaintiff was walking fast, was on the first track when he saw him, and walked two or three feet beyond it. He estimated the speed of the car at thirty to thirty-five miles an hour, but admits he only saw it travel five or six feet.
For Plaintiff: Joseph H. Coen.
For Defendant: J. Veneziale.
The defendant said that he drove his car out of America street, which is a distance of about 400 feet away, and while keeping on the right hand side of Broadway and going at a moderate speed, the plaintiff suddenly leaped from the sidewalk into his pathway; that the plaintiff was six or seven feet from him when he leaped. Defendant was generally cor-, roborated by De Blasio, who was riding in the car with him.
John H. De Stefano, who said he was at the doctor’s- office when the plaintiff was brought in, testified that the plaintiff told him on the way to the hospital that he went across the street to go to the bus without looking.
Two other witnesses for the defendant, Messrs. Rapa and Di Muccio, who were also at the doctor’s office, testified that Casalino (a witness for the plaintiff), scolded the plaintiff while at the doctor’s office for his carelessness and that the plaintiff did not deny the charge.
Plaintiff was not a satisfactory witness and was plainly trying to exag-géráte his injuries, as his story and that of the doctor who attended: him differed considerably.
Casalino testified that defendant’s car only went five or six feet after the accident, so it can not have been going very fast.
The Court is not convinced of the justice of- the plaintiff’s claim. On the other hand, it seems more probable that the plaintiff walked or ran into the street without looking and was himself to blame for- the accident.
Defendant’s motion for a new trial granted.